Appeal from an award of death benefits under the Workmen’s Compensation Law. On October 12, 1929, decedent became disabled from benzol poisoning and a resultant aplastic anemia contracted in Ms employment with this employer and wMch disability continued until January 21,1931. For this disability he was awarded and paid compensation. On January 10, 1938, he applied for a reopening of Ms case on the ground that he was again suffering from the benzol poisoning contracted in 1929 and on March 31, 1938, he died from aplastic anemia resulting from benzol poisoning. Appellants contend that the record is devoid of evidence relating the death to the exposure of 1929. This application was reviewed by three members of the State Industrial Board and the award was concurred in by two of the members although the appellants had asked for a review by the full Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.